Citation Nr: 0532120	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-36 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for service-
connected fibromyalgia, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

The veteran served on active duty from January 1976 to 
January 1977. 

In a July 1977 VA rating decision, service connection was 
granted for arthralgia of multiple joints; a noncompensable 
disability rating was assigned.  In a July 1999 rating 
decision, the assigned disability rating was increased to 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5024 
(tenosynovitis). 

On June 28, 2002, the veteran filed a claim for an increased 
disability rating for arthralgia of multiple joints.  In the 
December 2002 rating decision, the RO denied the claim.  The 
veteran disagreed with the December 2002 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in December 2003.  

In a September 2004 rating decision, the RO recharacterized 
the disability as fibromyalgia and granted a 40 percent 
disability rating for fibromyalgia under 38 C.F.R. § 4.71a, 
Diagnostic Code 5025. 

In September 2005, the veteran presented oral testimony at a 
hearing held at the RO before the undersigned Veterans Law 
Judge, a transcript of which has been associated with the 
claims file.  In September 2005, the veteran submitted 
additional private and VA medical records; he waived RO 
consideration of that evidence.  See 38 C.F.R. § 20.1304 
(2005).



FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular rating for 
fibromyalgia.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
fibromyalgia, so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 40 percent disability rating 
for fibromyalgia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2005).

2.  The criteria for referral for increased disability rating 
for fibromyalgia on an extra-schedular basis are not met.  38 
C.F.R. § 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the December 
2002 rating decision, the October 2003 statement of the case, 
the September 2004 rating decision, and the September 2004 
and March 2005 supplemental statements of the case, of the 
relevant law and regulations pertaining to his claim. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in June 
2003, whereby the veteran was advised of the provisions 
relating to the VCAA, to include advising him of the need to 
provide evidence that his arthralgia of multiple joints had 
increased in severity.  Specifically, he was advised that VA 
would obtain relevant federal government records, including 
his service records, VA Medical Center records, and records 
from the Social Security Administration.  He was also 
informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant records not in the custody of a 
federal agency, to include records from state or local 
governments, private medical care providers, and current or 
former employers.  The veteran was, however, informed that 
"[i]t's your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency." (emphasis in the original)  June 20, 
2003, letter, page 3.  Moreover, the veteran was advised that 
VA needed "[e]vidence showing that your condition has gotten 
worse" and to "send us any additional information or 
evidence." (emphasis in the original)  June 20, 2003, 
letter, page 1.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that even though the VCAA letter 
requested a response by within 30 days from the June 20, 
2003, VCAA letter, that letter also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by VA within one year from 
the date notice is sent].  One year has elapsed since the 
June 2003 VCAA letter.  

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Although the RO adjudicated the claim in December 2002, prior 
to the issuance of a VCAA letter in June 2003, the claim was 
readjudicated by the RO in the October 2003 statement of the 
case, the September 2004 rating decision, and the September 
2004 and March 2005 supplemental statements of the case, and 
the veteran and his representative were allowed the 
opportunity to present evidence and argument in response.  
The Board accordingly finds that there is no prejudice to the 
veteran.  Moreover, the veteran has not alleged any 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) [timing errors such as this do not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA and private medical records and reports of VA 
examinations.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2005).  He requested, and 
was accorded, a personal hearing at the RO in September 2005 
before the undersigned Veterans Law Judge, the transcript of 
which is associated with his claims file. 

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant laws and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Specific rating criteria

The veteran is currently assigned a 40 percent disability 
rating for his service-connected fibromyalgia under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5025 (2005).

Fibromyalgia (fibrositis, primary fibromyalgia syndrome) - 
with widespread musculoskeletal pain and tender points, with 
or without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms - that is constant, or 
nearly so, and refractory to therapy, warrants a 40 percent 
rating, the highest available under this code. Widespread 
pain means pain in both the left and right sides of the body 
that is both above and below the waist, and that affects both 
axial skeleton (i.e. cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5025, including Note (2005).

The veteran was previously assigned a 10 percent disability 
rating for his service-connected arthralgia of multiple 
joints under 38 C.F.R. § 4.71a, Diagnostic Code 5024.  The 
diseases under Diagnostic Codes 5013 through 5024 are to be 
rated on limitation of motion of affected parts.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

As noted above, the RO originally rated the veteran's 
service-connected disability as arthralgia of multiple joints 
under Diagnostic Code 5024.  More recently, the RO 
recharacterized the disability as fibromyalgia and rated the 
disorder under Diagnostic Code 5025.  For reasons expressed 
immediately below, the Board agrees.  

The veteran has not contended that his disorder should be 
rated under Diagnostic Code 5024, and the competent medical 
evidence of record does not show a diagnosis of 
tenosynovitis.  September 2002 and January 2005 VA examiners 
diagnosed fibromyalgia.  In addition, a private 
rheumatologist in June 2002, while noting that the veteran 
did not have the typical tender points for fibromyalgia and 
that he did not meet the classification criteria for 
fibromyalgia, did state that management of the disorder on 
the basis of fibromyalgia.  

Moreover, Diagnostic Code 5025 reflects that the systemic 
symptomatology of fibromyalgia, including pain, stiffness and 
the like, should be rated under that diagnostic code.  On the 
other hand, Diagnostic Code 5024 calls for rating limitation 
of motion of specific joints.  In this case, the medical 
evidence shows that the only specific joint pathologies, 
degenerative disc disease at L5-S1 and arthritis in the 
knees, are not associated with the service-connected 
fibromyalgia.  The veteran's diffuse fibromyalgia symptoms 
are accordingly appropriately rated under Diagnostic Code 
5025.         

Schedular rating

The veteran is receiving the maximum rating, 40 percent, for 
fibromyalgia under Diagnostic Code 5025.  



DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Because the maximum 
schedular disability evaluation of 40 percent had been 
granted for fibromyalgia, DeLuca considerations are 
inapplicable to this issue.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) [if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable].

Extraschedular consideration

Effectively, the only way in which a disability in excess of 
the currently assigned 40 percent may be considered is 
through the application of the extraschedular rating 
provision.  In the March 2005 supplemental statement of the 
case, the RO considered the matter of referral of this issue 
for consideration of an extraschedular rating.  The Board 
will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his 
fibromyalgia.  Indeed, it does not appear from the record 
that he has been hospitalized at all for his fibromyalgia.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability such as to 
trigger consideration of the extraschedular provisions.  The 
Board has taken into consideration the veteran's testimony at 
his hearing about restrictions at his job at the United 
States Postal Service.  A June 2005 private medical record 
reflects that he has permanent partial work restrictions, to 
include avoiding prolonged kneeling, prolonged working 
overhead, repetitive twisting and bending, and lifting over 
45 pounds.  Even setting aside the matter of the back and 
knee problems which are not part of the service-connected 
fibromyalgia, there is nothing in the current evidence of 
record to indicate that fibromyalgia has caused impairment 
with employment over and above that contemplated in the 
assigned 40 percent schedular rating.  Indeed, it appears 
that the veteran is employed full time at USPS, albeit with 
some limitations as to what he can do physically.  Clearly, 
he is adequately compensated for any disability  via the 
currently assigned 40 percent rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.



Conclusion 

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for his service-connected 
fibromyalgia.  The claim is therefore denied.



ORDER

An increased disability rating for service-connected 
fibromyalgia is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


